Citation Nr: 9928840	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-15 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected post operative squamous cell carcinoma, right upper 
lobe, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 
1944 and from July 1950 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the RO.  

In May 1999, a videoconference hearing was held with the 
undersigned Member of the Board.  



REMAND

The veteran alleges that his service-connected psychiatric 
and right lung disabilities are more severe than their 
current ratings indicate.  

The veteran was most recently afforded a VA examination for 
his PTSD in May 1997.  At that time, the veteran reported 
increasingly severe symptoms over the past 10 years 
consisting of nightly nightmares of being in Vietnam, 
impatience, inability to get along with others, irritability, 
flashbacks and increased startle response.  He was further 
noted to have no friends or close family and few interests or 
activities.  

The examination revealed the veteran to be alert and 
cooperative.  He was casually, but neatly dressed and soft-
spoken and answered questions, as well as volunteered 
information.  He did not demonstrate evidence of any loose 
associations, flight of ideas, bizarre motor movements or 
tics.  Although his mood was tense, his affect was 
appropriate.  There were no delusions, hallucinations or 
ideas of reference or suspiciousness and his memory, both 
remote and recent, was good.  Insight and judgment, as well 
as intellectual capacity, also appeared to be adequate.  

Based on the evaluation, the examining physician rendered a 
diagnosis of PTSD and assigned a Global Assessment of 
Functioning score of 50.  

VA examination for his right lung condition was also 
conducted in May 1997.  At that time, his only problem was 
noted to be "some" shortness of breath.  The examination 
revealed a well-healed midline sternal incision.  The lungs, 
while essentially clear to auscultation and percussion, did 
demonstrate some increase in diameter.  Diagnostic study 
failed to demonstrate findings suggestive of recurrent 
malignancy or metastatic disease within the chest.  Pulmonary 
function studies, however, showed borderline obstruction.  
The final diagnosis was that of status post right upper 
lobectomy, secondary to squamous cell carcinoma, without 
signs of recurrence.  

At his videoconference hearing, the veteran testified that he 
continued to receive treatment for both his lung and 
psychiatric conditions at the VA Medical Center in Salisbury 
and for his PTSD only from his private physician, Rosamuel 
Dawkins, Jr., M.D.  As regards his PTSD, he stated that he 
had difficulty sleeping and was subject to frequent panic 
attacks.  He further noted that he sometimes even slept with 
a gun in his hand.  He also reported experiencing problems 
with memory and concentration and testified that he had last 
been employed full time in 1988, but that he had been advised 
by his doctor to quit because of the stress that it caused 
him.  In addition, the veteran reflected on the hardships he 
encountered in establishing and maintaining close 
relationships and explained that he would rather be by 
himself most of the time.  

With regard to his right lung condition, the veteran 
testified that he had had to increase his use of inhalers to 
three times per day due to his breathing difficulties.  He 
further stated that he experienced great difficulty walking 
up steps and that even walking short distances caused him to 
become short of breath.  He also reported having coughing 
fits that were so bad that he sometimes felt that he was 
going to faint.  

A review of the testimony given at the May 1999 
videoconference hearing suggests that the veteran's service-
connected disabilities have worsened since the May 1997 
examinations.  Hence, the Board finds that the veteran should 
be afforded additional examinations in order to evaluate the 
current severity of the service-connected PTSD and lung 
conditions.  In addition, all pertinent medical records 
should be obtained for review.  

The Board notes that the veteran's claims for increased 
ratings are well grounded in that they are not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991).  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his complaints 
regarding PTSD and his right lung 
disability since May 1997.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  The veteran should be afforded a VA 
pulmonary examination to evaluate the 
current severity of the service-connected 
post operative squamous cell carcinoma, 
right upper lobe.  All indicated testing 
should be accomplished, including 
pulmonary function studies with 
appropriate analyses of the test results.  
The claims folder should be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record a full clinical 
history.  The examiner should report 
detailed clinical findings and provide a 
complete rationale for any opinion 
expressed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


